Citation Nr: 1007721	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
polyarthritis of multiple joints including the feet, knees, 
and hands.

2.  Entitlement to service connection for polyarthritis of 
multiple joints including the feet, knees, and hands.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The claim for service connection for polyarthritis of 
multiple joints including the feet, knees, and hands, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDING OF FACT

The evidence received since the May 2005 rating decision is 
new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for 
polyarthritis of multiple joints including the feet, knees, 
and hands.  


CONCLUSION OF LAW

The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for polyarthritis of multiple joints including the 
feet, knees, and hands.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the application to reopen the claim of 
entitlement to service connection for polyarthritis of 
multiple joints including the feet, knees, and hands is being 
reopened for the reasons explained below.  Therefore, the 
Board need not discuss the VCAA because, as a matter of lay, 
any defects in VCAA notice and development is harmless error 
because, to this extent, the claim is being granted.

The Merits of the Claim

The Veteran and his representative contend that the 
claimant's polyarthritis of multiple joints including the 
feet, knees, and hands first manifested itself while the 
claimant was on active duty and has continued since that 
time.  It is requested that the Veteran be afforded the 
benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board is required to give consideration 
to all of the evidence received since the May 2005 rating 
decision which original denied the claim because the record 
did not contain a post-service diagnosis of polyarthritis in 
light of the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, since the May 2005 rating decision, VA 
received voluminous post-service medical records which, among 
other things, show his being diagnosed with polyarthritis of 
multiple joints.  The Board finds that this diagnosis, the 
credibility of which must be presumed, provides for the first 
time competent evidence that the Veteran has a current 
disability.  See 38 C.F.R. § 3.303 (2009); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein); McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (holding that the requirement of a current 
disability is "satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim."). 

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for polyarthritis of multiple 
joints including the feet, knees, and hands is reopened.


REMAND

As to the newly reopened claim of entitlement to service 
connection for polyarthritis of multiple joints including the 
feet, knees, and hands, the Board notes that service 
treatment records, including records dated in April 1995 and 
July 1996, apparently show the Veteran's complaints and 
treatment while on active duty for arthritis as well as his 
referral to a rheumatologist.  Moreover, the Board finds that 
the Veteran is both competent and credible to report on the 
fact that he has had problems with joint pain, swelling, 
and/or redness since service because these symptoms are 
observable by a lay person.  Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  
Lastly, the Board notes, as it did above, that the post-
service record shows the Veteran being diagnosed with 
polyarthritis of multiple joints.  

On the other hand, the Board also notes that a November 2006 
VA examiner opined that the Veteran's arthritis of the hands 
was less likely than not related to his military duty.  
However, the November 2006 examination took place without the 
examiner having the voluminous medical records the Veteran 
submitted in connection with his application to reopen.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment).  Moreover, the 
examiner did not provide an opinion as to the origins or 
etiology of his polyarthritis of his other joints including 
his feet and knees.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

Given the above record, the Board finds that a remand is 
required to obtain a medical opinion as to the origins of the 
Veteran's polyarthritis of multiple joints including the 
feet, knees, and hands by a VA examiner who has reviewed the 
claimant's greatly expanded claims file.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
examination by a rheumatologist.  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  The examination report 
should reflect that the examiner reviewed 
the Veteran's claims folders.  After a 
review of the record on appeal and an 
examination of the claimant, the examiner 
should provide answers to the following 
questions:

i.  In which joints does the Veteran 
have polyarthritis?

ii.  As to each identified joint, 
including the feet, knees, and 
hands, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that the 
polyarthritis had its origin during 
service.

iii.  As to each identified joint, 
including the feet, knees, and 
hands, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that the 
polyarthritis manifested itself to a 
compensable degree in the first post 
service year.

Note 1:  In providing answers to the 
above questions, the examiner should 
comment on the service treatment records, 
including records dated in April 1995 and 
July 1996 which apparently show the 
Veteran's complaints and treatment for 
arthritis as well as his referral to a 
rheumatologist as well as the opinion by 
the November 2006 VA examiner.

Note 2:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

2.  The AMC/RO should thereafter provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009).

3.  The AMC/RO should thereafter 
readjudicate the claim.  If the claim 
remains denied, the AMC/RO should issue 
a supplemental statement of the case to 
the Veteran and his representative and 
they should be given an opportunity to 
respond before the appeal is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


